                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

United States of America,                            )
                                                     )
                              Plaintiff,             )
                                                     )
       v.                                            )         Criminal Action Number
                                                     )         17-00248-01-CR-W-BP
Barrett Prelogar,                                    )
                                                     )
                              Defendant.             )

                            REPORT AND RECOMMENDATION

       On August 8, 2017, defendant Barrett Prelogar (“Prelogar”) was indicted for alleged

violations of two federal tax statutes, to wit: 26 U.S.C. § 7201 [Count I] and 26 U.S.C. § 7212(a)

[Count II]. Pending before the Court are the DEFENDANT’S MOTION TO DISMISS COUNT ONE OF

THE INDICTMENT FOR FAILURE TO STATE AN OFFENSE           (Doc. #30) and the DEFENDANT’S MOTION

TO DISMISS COUNT TWO OF THE INDICTMENT BECAUSE THE STATUTE IS UNCONSTITUTIONALLY

VAGUE AND BROAD (Doc. #31) filed on December 29, 2017, by Prelogar. The Court has

considered all of the briefing by the parties. After full consideration, the undersigned makes the

following recommendation that Prelogar’s motions be denied.

       With regard to Count I of the Indictment, Prelogar is alleged to have utilized various acts

so as to avoid the payment of a Trust Fund Recovery Penalty (“TFRP”) owed by Prelogar to the

United States. The tax statute at issue in Count I provides:

               Any person who willfully attempts in any manner to evade or defeat
               any tax imposed by this title or the payment thereof shall, in addition
               to other penalties provided by law, be guilty of a felony . . . .

26 U.S.C. § 7201. Prelogar argues that the amount he allegedly owes is a “penalty” and not a

“tax” and, thus, is not within the purview of Section 7201.
       A TFRP, such as that owed by Prelogar, is generally imposed on a taxpayer to collect

unpaid employment taxes.

               Any person required to collect, truthfully account for, and pay over
               any tax imposed by this title who willfully fails to collect such tax,
               or truthfully account for and pay over such tax, or willfully
               attempts in any manner to evade or defeat any such tax or the
               payment thereof, shall, in addition to other penalties provided by
               law, be liable to a penalty equal to the total amount of the tax
               evaded, or not collected, or not accounted for and paid over. . . .

26 U.S.C. § 6672. Critically, for purposes of the present motion, the Internal Revenue Code –

while undeniably referring to a TFRP assessment as a “penalty” – further explicitly provides:

               The penalties and liabilities provided by this subchapter shall be
               paid upon notice and demand by the Secretary, and shall be
               assessed and collected in the same manner as taxes. Except as
               otherwise provided, any reference in this title to “tax” imposed by
               this title shall be deemed also to refer to the penalties and liabilities
               provided by this subchapter.

26 U.S.C. § 6671(a).

       A plain reading of Section 6671(a) leads to the inescapable conclusion that a reference to

“tax imposed” in a statute under the Internal Revenue Code [Title 26] must be deemed to include

a “penalty” provided in the subchapter [Subchapter B: Accessible Penalties]. The TFRP at issue

derives from this subchapter. As such, even if the TFRP is on one hand a penalty, it is, on the

other hand, also deemed to be a tax imposed by the Internal Revenue Code. The allegation in

Count I of the indictment states a viable claim on its face.

       With regard to Count II, Prelogar argues that the statute at issue – 26 U.S.C. § 7212(a) –

is unconstitutionally vague and/or overbroad, both facially and “as applied” in this case to

Prelogar. The statute provides:

               Whoever corruptly or by force or threats of force (including any
               threatening letter or communication) endeavors to intimidate or
               impede any officer or employee of the United States acting in an

                                                  2 
 
                             official capacity under this title, or in any other way corruptly or
                             by force or threats of force (including any threatening letter or
                             communication) obstructs or impedes, or endeavors to obstruct or
                             impede, the due administration of this title, shall, upon conviction
                             thereof, be fined not more than $5,000, or imprisoned not more
                             than 3 years, or both, except that if the offense is committed only
                             by threats of force, the person convicted thereof shall be fined not
                             more than $3,000, or imprisoned not more than 1 year, or both.

26 U.S.C. § 7212.

              In Marinello v. United States, 138 S. Ct. 1101 (2018), the Supreme Court held that

Section 7212(a) requires the government to prove at trial that there was a nexus, i.e., a

relationship in time, causation or logic, between the defendant's obstructive acts and “a particular

administrative proceeding, such as an investigation, an audit, or other targeted administrative

action.” Id. at 1109. The Court further held that the government must prove “that the

proceeding was pending at the time the defendant engaged in the obstructive conduct or, at the

least, was then reasonably foreseeable by the defendant.” Id. The requirement was imposed by

the Court to address overbreadth issues with Section 7212(a).

                             The Government argues that the need to show the defendant’s
                             obstructive conduct was done “corruptly” will cure any
                             overbreadth problem. But we do not see how. . . . Neither can we
                             rely upon prosecutorial discretion to narrow the statute's scope.

Id. at 1108. The Marinello court seemingly recognized an overbreadth issue with Section

7212(a) and remedied any Constitutional infirmity with its holding. Assuming the government is

held to the proper proof standards set out by the Supreme Court,1 this Court cannot conclude that

Section 7212(a) is constitutionally overbroad.




                                                            
              1
              Such issues are not presently ripe for consideration of any alleged constitutional
harm to Prelogar. It will be incumbent on the parties and the trial court to address application of
Marinello when the case proceeds to a trial.
                                                               3 
 
        A claim of constitutional vagueness admittedly was not considered by the Court in

Marinello. Nonetheless, the Court finds that, as interpreted by the Supreme Court, Section

7212(a) afforded Prelogar “fair notice of the conduct [the statute] punishes” and the Court does

not find that Section 7212(a) is “so standardless that it invites arbitrary enforcement.” Johnson

v. United States, 135 S. Ct. 2551, 2557 (2015).

        In supplemental briefing with the Court, Prelogar additionally argues that, in light of the

holding in Marinello, Count I of the Indictment herein is deficient because it does not

specifically allege any “nexus” between Prelogar's purported obstructive acts and any particular

administrative proceeding. Prelogar argues that the “nexus” holding pronounced by the Supreme

Court establishes an element of a Section 7212(a) violation and, as such, a nexus finding must be

included in the Indictment. Compare Hamling v. United States, 418 U.S. 87, 117, 94 S. Ct.

2887, 2907 (1974) (“[A]n indictment is sufficient if it, first, contains the elements of the offense

charged.”). The government, however, contends that the “nexus” holding in Marinello merely

establishes an evidentiary and level-of-proof benchmark that the Government must meet at trial

and, as such, the Indictment – which tracks the language of Section 7212(a) – is constitutionally

sufficient. Id. (“It is generally sufficient that an indictment set forth the offense in the words of

the statute itself.”).

        A recent district court decision, United States v. Lawson, 2018 WL 3375170, at *4-5 (D.

Alaska July 5, 2018), report and recommendation adopted, 2018 WL 3370517 (D. Alaska July

10, 2018), followed the reasoning advanced by Prelogar and concluded that the Marinello nexus

requirement was an element of a Section 7212(a) offense that must be included in an indictment.

In reaching that conclusion, however, the Lawson court rejected the reasoning that had been

articulated by several other courts in construing the impact of earlier Supreme Court opinions.



                                                  4 
 
       In United States v. Aguilar, 515 U.S. 593, 115 S. Ct. 2357 (1995), the Supreme Court

held that the omnibus clause in 18 U.S.C. § 1503 (which prohibits endeavors to influence,

obstruct or impede the due administration of justice) requires the government to prove a “nexus”

between the defendant’s obstructive endeavors and a specific judicial proceeding. Id. at 599, 115

S. Ct. at 2362. Similarly, a decade later, in Arthur Andersen LLP v. United States, 544 U.S. 696,

125 S. Ct. 2129 (2005), the Supreme Court extended Aguilar's “nexus” requirement to 18 U.S.C.

§ 1512(b)(2)(A)(B), which criminalizes corruptly persuading another to withhold documents

from an official proceeding. Id. at 707-08, 125 S. Ct. at 2136-37.

       Following the Aguilar decision (and later the Arthur Andersen decision), courts

considered whether a “nexus” allegation was a required element of Section 1503 and/or Section

1512(b)(2) such that an indictment failing to specifically include the requirement was subject to

dismissal. In nearly every case, the courts concluded that a dismissal was not appropriate. As

succinctly summarized recently by one district court:

               This Court [finds] that “nexus” need not be alleged in the
               indictment. Nexus is an issue of proof, rather than an issue of the
               sufficiency of the indictment.

United States v. Pirk, 267 F. Supp. 3d 392, 398 (W.D.N.Y. 2017). See also United States v.

Meza, 2017 WL 1371102, at *4 (S.D. Cal. Apr. 7, 2017); United States v. Pugh, 2015 WL

9450598, at *16 (E.D.N.Y. Dec. 21, 2015); United States v. Moyer, 726 F. Supp. 2d 498, 507

(M.D. Pa. 2010); United States v. Ring, 628 F. Supp. 2d 195, 223 (D.D.C. 2009); United States v.

Black, 469 F. Supp. 2d 513, 543 (N.D. Ill. 2006); United States v. Triumph Capital Group, Inc.,

260 F. Supp. 2d 470, 475 (D. Conn. 2003); United States v. Gabriel, 920 F. Supp. 498, 501

(S.D.N.Y. 1996), aff'd, 125 F.3d 89 (2d Cir. 1997).




                                                 5 
 
        Inasmuch as the Supreme Court’s decision in Marinello explicitly cites to and relies, in

part, on the prior decisions in Aguilar and Arthur Andersen, the Court finds these district court

decisions to be relevant and persuasive. And like those other courts, this Court also finds that the

nexus requirement articulated by the Supreme Court – in this case by the Court in Marinello –

need not be specifically included in an indictment charging a violation of 26 U.S.C. § 7212(a).

        Accordingly, it is

        RECOMMENDED that the Court, after making an independent review of the record and

applicable law, enter an order DENYING the DEFENDANT’S MOTION TO DISMISS COUNT ONE OF

THE INDICTMENT FOR FAILURE TO STATE AN OFFENSE         (Doc. #30) and the DEFENDANT’S MOTION

TO DISMISS COUNT TWO OF THE INDICTMENT BECAUSE THE STATUTE IS UNCONSTITUTIONALLY

VAGUE AND BROAD (Doc. #31) filed on December 29, 2017, by Prelogar.

        Counsel are reminded that each has 14 days from the date of receipt of a copy of this

report and recommendation to file and serve specific objections to the same. A failure to file and

serve timely objections shall bar attack on appeal of the factual findings in this report which are

accepted or adopted by the district judge except upon the ground of plain error or manifest

injustice.


                                                        /s/ John T. Maughmer             ,
                                                    John T. Maughmer
                                                United States Magistrate Judge




                                                 6 
 
